26 B.R. 230 (1982)
In re Willie BLEDSOE, Jr., Debtor.
Bankruptcy No. 81-05148.
United States Bankruptcy Court, N.D. Alabama.
September 20, 1982.
*231 William Ken Rogers, Sylacauga, Ala., for debtor.

ORDER DISAPPROVING PROPOSED MODIFICATION OF CHAPTER 13 PLAN
L. CHANDLER WATSON, Jr., Bankruptcy Judge.
After notice by mail to the debtor, his attorney, the creditors, the Chapter 13 trustee, and the United States trustee, a hearing was held before the Court at Talladega, Alabama, on August 26, 1982, upon the proposal by the debtor to modify his Chapter 13 plan, as confirmed by an order of this Court dated September 25, 1981; and those appearing before the Court included the debtor, his attorney, and the Chapter 13 trustee.

FINDINGS OF FACT
The proposed modification of the Chapter 13 plan is to add, as a creditor, Talladega County District Attorney's Office, Child Support Division, for a debt alleged to be $2,193.00. The Chapter 13 statement filed by the debtor with his petition, on September 1, 1981, showed that the debtor and his wife resided at the same address, that the debtor had two dependent children, and that no alimony or support payments were paid by the debtor. The bankruptcy judge finds that this debt arose subsequent to the filing of the debtor's petition which initiated this case, in view of the statements in the debtor's Chapter 13 statement and the fact that this conclusion was not contradicted at said hearing, after the bankruptcy judge expressed the view that the debt in question appeared to be a post-petition debt.

CONCLUSIONS BY THE COURT
The bankruptcy judge concludes that a claim based upon said debt could not be allowed under 11 U.S.C. § 502(b), if an objection by a party in interest were made to the claim under the provisions of 11 U.S.C. § 502(a), as such claim would not fall within any exception mentioned in 11 U.S.C. § 1305, and that the proposed modification is not within the contemplation of the provisions of 11 U.S.C. § 1329(a), is, therefore, not in accordance with the provisions of 11 U.S.C. §§ 1325(a), 1329(b)(1), and should be disapproved in accordance with 11 U.S.C. § 1329(b)(2).[1]

ORDER
In view of the foregoing, it is ORDERED by the Court that the proposed modification of the plan is disapproved by the Court, that the plan as modified shall not become the plan, and that a copy of this order shall be sent to the following (which shall be sufficient service and notice hereof): the debtor, his attorney, the creditors, the Chapter 13 trustee, and the United States trustee.
NOTES
[1]  See 11 U.S.C. § 1322(b)(6), (10).